FLEET NATIONAL BANK

STOCK PLEDGE AND SECURITY AGREEMENT

 

THIS STOCK PLEDGE AND SECURITY AGREEMENT is made this 3rd day of April, 2002, by
GREEN MOUNTAIN COFFEE ROASTERS, INC. (f/k/a Green Mountain Coffee, Inc.), a
Vermont corporation with a principal place of business at 33 Coffee Lane,
Waterbury, Vermont 05676 (the "Borrower"), to FLEET NATIONAL BANK, , a national
banking association organized under the laws of the United States of America
with an address of Mail Stop NH DE 01102A, 1155 Elm Street, Manchester, New
Hampshire 03101 (the "Bank").

WITNESSETH:

WHEREAS, pursuant to a certain Fleet Bank - NH Seventh Amendment and First
Restatement of Commercial Loan Agreement dated April 12, 1996, as amended by
Eighth Amendment to Fleet Bank - NH Commercial Loan Agreement and Loan Documents
dated February 19, 1997, Ninth Amendment to Fleet Bank - NH Commercial Loan
Agreement and Loan Documents dated June 9, 1997, Tenth Amendment to Commercial
Loan Agreement and Loan Documents dated January 15, 1998, Eleventh Amendment to
Fleet Bank - NH Commercial Loan Agreement and Loan Documents dated February 19,
1998, Twelfth Amendment to Fleet Bank - NH Commercial Loan Agreement and Loan
Documents dated April 7, 2000, Thirteenth Amendment Agreement dated September
17, 2001, and Fourteenth Amendment to Fleet National Bank Commercial Loan
Agreement and Loan Documents dated April 3, 2002 (collectively, as amended, the
"Loan Agreement"), Bank has extended to the Borrower certain credit facilities
(collectively, the "Loans");

WHEREAS, the Borrower is the owner of certain of the outstanding shares
(collectively, the "Shares") of the capital stock of Keurig, Incorporated, a
Delaware corporation; and

WHEREAS, the obligation of the Bank to make the Loans to the Borrower is subject
to the condition, among others, that the Loans and all other obligations of
Borrower under the Loan Agreement and the other Loan Documents shall be secured
by this pledge and collateral assignment by the Borrower to the Bank of the
Shares. Terms not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement.

NOW, THEREFORE, in order to induce the Bank to make the Loans to the Borrower
pursuant to and in accordance with the terms and conditions of the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the Borrower
hereby covenants and agrees as follows:

1. Pledge of Shares. Borrower hereby pledges and collaterally assigns the
Shares, and all Income and Proceeds thereof (as hereinafter defined), to the
Bank as collateral security for the payment and performance of the Borrower's
obligations under the Loan Agreement and the Loan Documents, including, but not
limited to, the repayment of the Loans and all interest, charges, and fees with
respect thereto. As used in this agreement, "Income" means all current and
future interest, dividends, distributions and other payments and benefits in
whatever form with respect to the Shares and "Proceeds" means all proceeds from
the sale or other disposition of the Shares.

2. Delivery of the Shares. Borrower herewith delivers to the Bank all
certificates evidencing the Shares and separate assignments of all of the Shares
(whether or not evidenced by certificates) duly executed in blank, together with
irrevocable proxies which provide the Bank with full and complete voting power
and authority respecting the Shares exercisable however only upon the occurrence
of an Event of Default (hereinafter defined).

3. Grant of Security Interest. The Borrower hereby grants to the Bank a security
interest in the Shares delivered herewith, and in all Income and Proceeds of the
foregoing, to secure the payment and performance of the Borrower's obligations
to the Bank under the Loan Agreement and the other Loan Documents, including but
not limited to repayment of the Loans and all interest, charges, and fees with
respect thereto.

4. Rights Upon Event of Default. Upon the occurrence of an event of default
under, or breach of any of the terms and conditions of, the Loan Agreement or
any of the other Loan Documents ("Event of Default"), the Bank shall then have
all of the rights and remedies provided to it under said agreements and
instruments and, in addition, the right to (a) exercise each and all the rights
and privileges of a record holder of the Shares, including without limitation,
the right to sell, transfer, or otherwise dispose of the Shares and to retain
and/or to collect any and all Income and Proceeds, and (b) exercise all rights
of a secured party under the Uniform Commercial Code as in effect in the State
of New Hampshire upon the date hereof and under other applicable law, including
without limitation private sale of the Shares. All amounts received by the Bank
through the exercise of its rights as aforesaid shall be applied to the extent
required to satisfy the obligations of the Borrower under the Loan Agreement and
the other Loan Documents. Any amounts remaining thereafter shall be paid over to
Borrower.

5. Voting Rights. Until the occurrence of an Event of Default, the Borrower
shall hold and maintain all ownership rights associated with the Shares,
including the right to vote said Shares on any corporate question.

6. Protection of Shares. Borrower shall pay all taxes, charges and assessments
against the Shares and do all acts necessary and appropriate to preserve and
maintain the value thereof. In the event of the failure of the Borrower to do
so, Bank may make such payments and take such actions on account thereof as it,
in its sole discretion, deems desirable. Borrower shall reimburse Bank
immediately on demand for each and all such payments and any costs so incurred.

7. Power of Attorney. Borrower hereby irrevocably appoints the Bank as
Borrower's attorney-in-fact, with full power of substitution, to, upon the
occurrence of an Event of Default (a) take any and all actions in Borrower's
names and stead with respect to the Shares, (b) sell, transfer, assign, or
otherwise dispose of the Shares, (c) demand, collect, receive, receipt for, and
recover all Income and Proceeds, and (d) execute in Borrower's name and to
deliver any necessary documents and instruments required with respect to the
Shares necessary for the exercise of the Bank's rights hereunder.

8. Representations and Warranties of Borrower. Borrower represents and warrants
that as of the date hereof:

(a) Borrower is the sole owner of the Shares and has the right, authority and
capacity to pledge, transfer, assign, and grant a security interest in and to
all right, title and interest in and to the Shares pursuant to this assignment;

(b) The Shares constitute all of the capital stock of Keurig, Incorporated owned
by the Borrower;

(c) The Shares are not subject to any right, security interest, lien,
encumbrance or adverse claim of any third party except the interest of the Bank
arising under this agreement;

(d) This agreement and consummation of the transactions set forth herein do not
violate or constitute a breach of any indenture, agreement or undertaking to
which Borrower is a party or by which Borrower is bound, or of any laws,
statutes and regulations of the United States or any state or political
subdivision thereof to which Borrower may be subject;

(e) Except for this agreement, the Stock Rights Agreement, dated as of February
4, 2002, among Keurig and holders of Keurig's Series B Convertible Redeemable
Preferred Stock and Series C Convertible Redeemable Preferred Stock, the Voting
Agreement, dated as of February 4, 2002 among Keurig and holders of Keurig's
Series B Convertible Redeemable Preferred Stock and Series C Convertible
Redeemable Preferred Stock and a Shareholder Rights Agreements, dated as of
April , 2002 among Keurig, MD Co., and Borrower (which Borrower anticipates
entering into), there are no restrictions upon the sale, transfer or assignment
of any of the Shares; and

(f) The execution, delivery and performance hereof by Borrower are not in
contravention of any prior obligation of Borrower or any obligation with respect
to the Shares.

9. Waivers. Borrower assents to any extension, modification or waiver of any
obligation of Borrower. No waiver or modification of any of the provisions
hereof shall be binding on Bank unless in writing and signed by Bank and no
waiver by Bank of any rights it may have hereunder shall be deemed a waiver of
any other rights it may have. All rights and remedies of Bank shall be
cumulative and may be exercised singly or concurrently.

10. Costs. Borrower shall pay all costs including, without limitation,
reasonable attorneys' fees, incurred by Bank in protecting, enforcing or
releasing any of its rights hereunder.

11. Additional Documents. Upon the request of Bank, Borrower will execute and
deliver such further documents and take such further action as Bank may
reasonably request in order to fully effect the purposes of this agreement and
to protect its rights hereunder. Upon satisfaction of all of the Borrower's
obligations to the Bank under the Loan Agreement and the other Loan Documents,
and the termination of this agreement, the Bank shall deliver the Shares to the
Borrower.

12. Miscellaneous.

(a) This agreement shall be interpreted under and construed in accordance with
the laws of the State of New Hampshire.

(b) Any notice or other communications required or permitted hereunder shall be
in writing and shall be given as provided in the Loan Agreement.

(c) This agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(d) This agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and permitted assigns, and may not be changed or
modified except by an instrument in writing signed by the party to be charged
therewith.



SIGNATURE PAGE FOLLOWS:



 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
agreement as of the date first above written.

BORROWER:

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 By: s/s Robert D. Britt
Robert D. Britt
Vice President - Finance/Treasurer

 

FLEET NATIONAL BANK

 By: s/s Kenneth R. Sheldon
Kenneth R. Sheldon
Vice President